                        NOTICE OF OBJECTION TO CONFIRMATION

        WELLS FARGO BANK, N.A. has filed papers with the Court to object to the Confirmation
of the Chapter 13 Plan.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

       If you do not want the Court to object to the Confirmation of the Chapter 13 Plan, or if you
want the Court to consider your views on the Objection, then on or before, you or your attorney
must:

                      File with the Court an answer, explaining your position at:
                                                 Clerk
                                       U.S. Bankruptcy Court
                                           402 E. State Street
                                          Trenton, NJ 08608

If you mail your response to the Court for filing, you must mail it early enough so that the Court
will receive it on or before the date stated above.

                                   You must also mail a copy to:

Phelan Hallinan Diamond & Jones, PC           ALBERT RUSSO, Trustee
400 Fellowship Road, Suite 100                CN 4853
Mt. Laurel, NJ 08054                          TRENTON, NJ 08650-4853



                      Attend the hearing scheduled to be held on 01/02/2019 in the TRENTON
                      Bankruptcy Court, in Courtroom #3, at the following address:
                                                   U.S. Bankruptcy Court
                                                      402 E. State Street
                                                     Trenton, NJ 08608


       If you or your attorney do not make these steps, the Court may decide that you do not
oppose the relief sought in the Objection and may enter an Order granting that relief.

Date: November 28, 2018
                                             /s/ Nicholas V. Rogers
                                             Nicholas V. Rogers, Esq.
                                             Phelan Hallinan Diamond & Jones, PC
                                             400 Fellowship Road, Suite 100
                                             Mt. Laurel, NJ 08054
                                             Tel: 856-813-5500 Ext. 42689
                                             Fax: 856-813-5501
                                             Email: nicholas.rogers@phelanhallinan.com
File No. 818067
Phelan Hallinan Diamond & Jones, PC
400 Fellowship Road
Mt. Laurel, NJ 08054
856-813-5500
FAX Number 856-813-5501
WELLS FARGO BANK, N.A.

In Re:                                          UNITED STATES BANKRUPTCY COURT
         MAUREEN GILLIGO                        FOR THE DISTRICT OF NEW JERSEY
                                                TRENTON VICINAGE

                                                Chapter 13
Debtors
                                                Case No. 18-31826 - CMG

                                               Hearing Date: 01/02/2019

         The undersigned, Phelan Hallinan Diamond & Jones, PC, attorneys for Secured Creditor,
WELLS FARGO BANK, N.A., the holder of a Mortgage on Debtor’s residence located at 3101
NOTTINGHAM WAY, MERCERVILLE, NJ 08619 hereby objects to the Confirmation of the
debtors proposed Chapter 13 Plan on the following grounds:


         1.     Secured Creditor is WELLS FARGO BANK, N.A.
         2.     Secured Creditor is in the process of filing a proof of claim.
         3.     Debtor’s Plan fails to list Secured Creditor and there is no proposed treatment for
         Secured Creditor’s claim.
         4.     Debtor’s Plan fails to list Secured Creditor under Part 4 as a secured claim to be
         treated through the plan.
         5.     Secured Creditor objects to Debtor’s Plan. Debtor’s Plan should be amended to
         provide treatment for Secured Creditor’s claim. Absent a modification by the Debtor,
         confirmation of Debtors' proposed Plan should be denied.
         WHEREFORE, WELLS FARGO BANK, N.A. respectfully requests that the Confirmation
of Debtor’s Plan be denied.
                                               /s/ Nicholas V. Rogers
                                               Nicholas V. Rogers, Esq.
                                               Phelan Hallinan Diamond & Jones, PC
                                               400 Fellowship Road, Suite 100
                                               Mt. Laurel, NJ 08054
                                               Tel: 856-813-5500 Ext. 42689
                                               Fax: 856-813-5501
                                               Email: nicholas.rogers@phelanhallinan.com
Dated: November 28, 2018
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 818067
 Phelan Hallinan Diamond & Jones, PC
 400 Fellowship Road, Suite 100
 Mt. Laurel, NJ 08054
 856-813-5500
 Attorneys for WELLS FARGO BANK, N.A.
 In Re:                                                  Case No: 18-31826 - CMG

 MAUREEN GILLIGO                                         Hearing Date: 01/02/2019

                                                         Judge: CHRISTINE M.
                                                         GRAVELLE

                                                         Chapter: 13

                        CERTIFICATION OF SERVICE

    1.    I, MICHAEL ROCKS:

             represent the ______________________ in the above-captioned matter.

            am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
          who represents WELLS FARGO BANK, N.A. in the above captioned matter.

            am the _________________ in the above case and am representing
          myself.

    2.    On November 28, 2018 I sent a copy of the following pleadings and/or
          documents to the parties listed below:

          Objection to Plan

    3.    I hereby certify under penalty of perjury that the above documents were sent
          using the mode of service indicated.


Dated: November 28, 2018                       /s/ MICHAEL ROCKS
                                                   MICHAEL ROCKS
    Name and Address of Party Served                 Relationship of                     Mode of Service
                                                    Party to the Case
                                                                                Hand-delivered

                                                                                Regular mail

Maureen Gilligo                                                                 Certified mail/RR
3101 Nottingham Way
                                                Debtor
Mercerville, NJ 08619                                                           E-mail

                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular mail
Brian W. Hofmeister, Esquire
                                                                                Certified mail/RR
Law Firm of Brian W. Hofmeister, LLC
                                                Debtor’s
3131 Princeton Pike
                                                Attorney                        E-mail
Bldg. 5, Suite 110
Lawrenceville, NJ 08648
                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular Mail

                                                                                Certified mail/RR
Albert Russo, Trustee
Cn 4853                                         Trustee
                                                                                E-mail
Trenton, NJ 08650-4853
                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular Mail
U.S. Trustee
                                                                                Certified mail/RR
US Dept of Justice
Office of the US Trustee                        Trustee
                                                                                E-mail
One Newark Center Ste 2100
Newark, NJ 07102
                                                                                Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                              (as authorized by the court *)
       * May account for service by fax or other means as authorized by the court through the issuance of an Order
       Shortening Time.




                                                          2
